ACCEPTED
                                                                                                                                                                                                                                 01-15-00126-CV
                                                                                                                                                                                                                       FIRST COURT OF APPEALS
                                                                                                                                                                                                                               HOUSTON, TEXAS
                                                                                                                                                                                                                            3/6/2015 11:35:52 AM
                                                                                                                                                                                                                             CHRISTOPHER PRINE
                                                                                                                                                                                                                                          CLERK

                                                                            No. 01-15-00126-CV

                                                IN THE FIRST COURT OF APPEALS       FILED IN
                                                    FOR THE STATE OF TEXAS    1st COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
              ______________________________________________________________________________________________________________________________________________________________________________________________________

                                                                                      3/6/2015 11:35:52 AM
                                          In re TMX Finance of Texas, Inc.; TitleMax of
                                               Texas, Inc.; and TMX Finance LLC CHRISTOPHER   Clerk
                                                                                                      A. PRINE
              ______________________________________________________________________________________________________________________________________________________________________________________________________


                    Original Proceeding from the 152nd Judicial District Court,
                    Harris County, Texas, Trial Court Cause No. 2013-33584,
                          the Honorable Robert Schaffer, Presiding Judge

         UNOPPOSED MOTION FOR PRO HAC VICE ADMISSION OF
                        SARAH POWERS

         I, Sarah Powers, under the authority of the Rules Governing Admission to

the Bar of Texas, Rule XIX, and of the Texas Rules of Appellate Procedure, Rule

10, file this Unopposed Motion for Pro Hac Vice Admission to appear before the

Court.

                                                                                                I. FACTS

         1.              I am associated with Daniel Johnson, who will personally participate

in the trial of this case. Daniel Johnson is a practicing attorney and a member of

the State Bar of Texas. His State Bar card number is 24046165; his office address,

telephone number, and facsimile number are: Sutherland Asbill & Brennan LLP,

1001 Fannin Street, Suite 3700, Houston, Texas 77002-6760, Telephone (713)

470-6100, Facsimile: (713) 654-1301.

         2.              I am a member in good standing of the State Bar of California.
      3.     I have not been the subject of disciplinary action in the last five years

by the bar or courts of any jurisdiction in which I am licensed.

      4.     I have not been denied admission to the courts of any state or to any

federal court during the last five years.

      5.     I am familiar with the State Bar Act, the State Bar Rules, and the

Texas Disciplinary Rules of Professional Conduct governing conduct of members

of the State Bar of Texas, and I will abide by and comply with those rules as long

as this cause of action is pending.

      6.     I have appeared or sought leave to appear in any Texas court in the

last two years, specifically:     1) Cause No. 2013-33584; Wellshire Financial

Services, LLC d/b/a LoanStar Title Loans d/b/a MoneyMax Title Loans, and d/b/a

LoanMax; Meadowwood Financial Services, LLC d/b/a LoanStar Title Loans, and

d/b/a MoneyMax Title Loans; and Integrity Texas Funding, LP, Plaintiffs, vs. TMX

Finance Holdings, Inc.; TMX Finance, LLC; TMX Finance of Texas, Inc.; and

TitleMax of Texas, Inc.; in the 152nd Judicial District Court of Harris County,

Texas. My pro hac vice application to appear in that case was approved by the

152nd Judicial District Court of Harris County, Texas, on March 26, 2014; and 2)

Cause No. 01-14-00964; In re TMX Finance of Texas, Inc.; TitleMax of Texas,

Inc.; and TMX Finance LLC – In the Court of Appeals for the First District of




                                            2
Texas. My pro hac vice application to appear in that case was granted by the First

Court of Appeals on December 23, 2014.

      7.     My office address, telephone number, and facsimile number are

Wargo French, LLP, 1888 Century Park East, Suite 1520, Los Angeles, California;

Telephone: (310) 853-6300, and Facsimile: (310) 853-6333.

      8.     Attached hereto is my Proof of Payment of Fee from the Texas Board

of Law Examiners.

                                      II. PRAYER

      For these reasons, Sarah Powers ask this Court to grant her Unopposed

Motion for Pro Hac Vice Admission and to allow her to appear before this Court

until the conclusion of this cause of action.

                               Respectfully submitted,

                               SUTHERLAND ASBILL & BRENNAN LLP

                               By:       /s/ Daniel Johnson
                                     Daniel Johnson (SBN 24046165)
                                     Robert A. Lemus (SBN 24052225)
                                     1001 Fannin Street, Suite 3700
                                     Houston, Texas 77002
                                     Telephone: (713) 470-6100
                                     Facsimile: (713) 654-1301
                                     E-mail: daniel.johnson@sutherland.com
                                     E-mail: robert.lemus@sutherland.com

                                         And




                                           3
WARGO & FRENCH LLP
  Joseph D. Wargo (GA No. 738764)
  Abigail Stecker Romero (CA No. 284534)
  999 Peachtree Street, N. E., 26th Floor
  Atlanta, Georgia 30309
  Telephone: (404) 853-1500
  Facsimile: (404) 853-1501
  E-mail: jwargo@wargofrench.com
  E-mail: aromero@wargofrench.com

WARGO & FRENCH LLP
  Sarah F. Powers (CA No. 238184)
  (Pro Hac Vice Admission Pending)
  Christina L. Goebelsmann (CA No. 273379)
  1888 Century Park E, Suite 1520
  Los Angeles, California 90067
  Telephone: (310) 853-6300
  Facsimile: (310) 853-6333
  E-mail: spowers@wargofrench.com
  E-mail: cgoebelsmann@wargofrench.com

  Attorneys for Real Parties In Interest
  Wellshire Financial Services, LLC, d/b/a
  LoanStar Title Loans, d/b/a MoneyMax Title
  Loans, and d/b/a LoanMax; Meadowwood
  Financial Services, LLC, d/b/a LoanStar
  Title Loans, and d/b/a MoneyMax Title
  Loans; and Integrity Texas Funding, LP




          4
                    CERTIFICATE OF CONFERENCE

      I, Daniel Johnson, hereby certify that we conferred with counsel for

Defendants on March 5, 2015, concerning the Unopposed Motion for Pro Hac

Vice Admission of Sarah Powers. Counsel for Defendants confirmed that they are

unopposed to the Motion.



                                               /s/ Daniel Johnson
                                               Daniel Johnson




                                      5
                         CERTIFICATE OF SERVICE

      This is to certify that I have this day served all parties with a copy of the
within and foregoing instrument in accordance with the Texas Rules of Appellate
Procedure 6.3 and 9.5(b), (d), (e), to all counsel of record on this 6th day of March
2015.

Via e-filing
Roland Garcia, Jr.
L. Bradley Hancock
Mary Olga Lovett
Christopher David Johnsen
GREENBURG TRAURIG, LLP
1000 Louisiana, Suite 1700
Houston, Texas 77002
(Attorneys for Relators TMX Finance of Texas, Inc.;
TitleMax of Texas, Inc.)

Via e-filing
David Beck
Geoffrey A. Gannaway
Bryon Rice
BECK REDDEN LLP
1221 McKinney St., Suite 4500
Houston, Texas 77010
(Attorneys for Relator TMX Finance, LLC)

                                             /s/ Daniel Johnson
                                                Daniel Johnson




                                         6
                                   VERIFICATION

STATE OF CALIFORNIA   §
                      §
COUNTY OF LOS ANGELES §

          On this day, Sarah Powers, before me the undersigned Notary, after

having been duly sworn upon her oath, deposed and stated that she has read

the within Unopposed Motion for Pro Hac Vice Admission, and that the

above-mentioned facts are true based upon her knowledge, information, and

belief.


Dated: March      2 , 2015


          SWORN TO AND SUBSCRIBED before me by Sarah Powers on this

_ _ day of March 2015.




                                         Notary Public in and for the State of
                                         California




                                           7
                                                         JURAT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or validity of that document.


State of California

County of Los Angeles


Subscribed and sworn to (or affirmed) before me on this 2nd day of -"'M,a,_,rc"-'h_ _ _ __

2015            by Sarah Fleisig Powers

proved to me on the basis of satisfactory evidence to be the person(s) who appeared
before me.




        OPTIONAL INFORMATION                                                            INSTRUCTIONS
                                                         The wording of alf Jurats completed in California after January 1, 2015 must be in the
                                                         form as set forth within this Jurat. There are no exceptions. If a Jurat to be completed
                                                         does not follow this form, the notary must correct the verbiage by using a jurat stamp
                                                         containing the correct wording or attaching a separate jurat form such as this one with
                                                         does contain the proper wording. In addition, the notary must require an oath or
 DESCRIPTION OF THE ATTACHED DOCUMENT                    affirmation from the document signer regarding the truthfulness of the contents of the
                                                         document. The document must be signed AFTER the oath or affirmation. If the document
  Application for Pro Hav Vice Admission                 was previously signed, it must be re-signed in front of the notary public during the jurat
 (Title or description of attached document)             process.
                                                           State and county information must be the state and county where the
                                                           document signer(s) personally appeared before the notary public.
 (Title or description of attached document continued)
                                                           Date of notarization must be the date the signer(s) personally
                                                           appeared which must also be the same date the jurat process is
                                                           completed.
 Number of Pages _ _ Document Date, _ _ __                 Print the name(s) of the document signer(s) who personally appear at
                                                           the time of notarization.
                                                         • Signature of the notary public must match the signature on file with the
 Additional information                                    office of the county clerk.
                                                         • The notary seal impression must be clear and photographically
                                                           reproducible. Impression must not cover text or lines. If seal impression
                                                           smudges, re-seal if a sufficient area permits, otherwise complete a
                                                           different jurat form.
                                                                          ·!· Additional information Is not required but could help
                                                                               to ensure this jurat is not misused or attached to a
                                                                               different document.
                                                                         •!•   Indicate title or type of attached document, number of
                                                                               pages and date.
2015 Version www.NotaryCiasses.com 800-873-9865            Securely attach this document to the signed document with a staple.
03-05-2015     I 0:50am          From-                                                                                                                   T-273        P 002/002             F-977



                                                                           Board of Law Examinel"s
                                                                            Appointed by the Suprcm~ Court ofT exas




                                                             Non-Resident Acknowledgment Letter
                                                                       March 05, 2015

        SARAH FLEISIG POWERS
        WARGO FRENCH LLP
        1888 CE::-lTURY PARK EAST SUITE 1520
        LOS At\GELES CA 90067-


        Application Received: 03/05/15
        Cause/Texas Court ofRecord: CAUSE NO: 01-15-00126-CV COURT OF APPEALS FOR FIRST DISTRIC{ HOU
                                                                                                                                                                                        1

        FROM: Julie Lukenbill, Licensure Analyst, 512-463-2684                                                                                                                          !


        This letter acknowledges receipt of your Application for Pro Hac Vice admission and serves as
        your Proof of Paymen1: of Fee.

        Filing the Application for Pro Hac Vice Admission and fee is the mandatory first step in your
        request for permission to participate in proceedings in a Texas Court. The next step is to file a
        sworn motion, in compliance with Rule XIX of the cunent Rules Governing Admission to the
        Bar of Texas, in the Texas Court in which you request to participate, which must be
        accompanied by this acknowledgment letter. The decision to grantor deny your application is
        ultimately made by the Texas Coc1rt in which you request to participate.




             Mailing Addre:!\~                                                                                                                                    Stttt:I Addr~"'
         Pos.t Ofiieo:: Box 13·186       Tele(lbntlO' ~ 1::!:-M.l-IIP..!     fj~AiH•i!h·   S1~-.:f..l-'i\Of'l   Wut>"ito:o "'"""' '11e nn(~ 1X   \•g   J05 Wdl   t4~h Sire~;~,   Slit f!Qpr
       Austin, Texas 78711·3486                                                                                                                            Aus~in,   Tt:X!l:> 78701     i


                                                                                                                                                                                        I